[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence       :  August 6, 1993 Date of Application    :  August 10, 1993 Date Application Filed :  August 23, 1993 Date of Decision       :  August 23, 1994
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield, at Bridgeport.
Docket Number:  CR 92-79945;
William Holden, Esq., Defense Counsel, for Petitioner.
John Smriga, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
The petitioner was convicted of Accessory to Murder (§§ 53a-8; 53a-54(a); following a jury trial. He was sentenced to a term of 35 years, to run concurrently with a sentence then being served. CT Page 9188
The petitioner's role in this homicide was to drive another person to the victim's location where that second person, who said he had been hired to come to Bridgeport to kill the victim, did, in fact, kill the victim. The shooter has not been found. This petitioner, while acknowledging driving the assassin to the victim, claims that he did not know what was going to take place. Clearly, the jury by its verdict determined otherwise in finding accessorial liability.
Reviewing this sentence pursuant to § 942 of the Practice Book, the Division finds it to be fair, proportionate and appropriate.
The petitioner's claim that he was unaware that the victim was to be killed has been rejected by the jury. We review this sentence in light of the crime for which the petitioner was convicted.
He was facing a maximum of sixty years for this conviction (which was what the State asked the sentencing court to impose).
In view of the petitioner's criminal record which includes fourteen convictions for robbery or attempted robbery in the first degree, two convictions for larceny 2nd degree and a conviction for carrying a dangerous weapon, his sentence in this case could hardly be claimed to be unreasonable.
It is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision.